CLD-291                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-4561
                                     ___________

                           DALE WILLIAM REYNOLDS,
                                          Appellant

                                           v.

                              JUDGE PAUL MANZI
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 1-13-cv-00325)
                       District Judge: Honorable Cathy Bissoon
                     ____________________________________

                 Submitted on Appellee’s Motion for Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 26, 2014
             Before: FUENTES, JORDAN and SHWARTZ, Circuit Judges

                              (Opinion filed: July 3, 2014)
                                      _________

                                      OPINION
                                      _________

PER CURIAM

      Dale William Reynolds appeals from an order of the United States District Court

for the Western District of Pennsylvania, which sua sponte dismissed his complaint under

28 U.S.C. § 1915(e)(2)(B). We will affirm the District Court’s judgment.
       In 2013, Reynolds filed a complaint alleging that Magisterial District Judge Paul

Manzi violated his civil rights by imposing $360 in fines and court costs after he was

found guilty of disorderly conduct. The District Court concluded that Judge Manzi was

immune from suit and that Reynolds’ claim was barred under the Rooker-Feldman

doctrine. Reynolds timely appealed. After Reynolds filed his informal brief, Judge

Manzi filed a motion to summarily affirm the District Court’s judgment.

       We have jurisdiction pursuant to 28 U.S.C. § 1291 and exercise plenary review of

the District Court’s sua sponte dismissal for failure to state a claim. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). In deciding whether the District Court’s

dismissal of Reynolds’ complaint was proper, we “accept as true the factual allegations in

the complaint and all reasonable inferences that can be drawn therefrom.” Nami v.

Fauver, 82 F.3d 63, 65 (3d Cir. 1996). We may summarily affirm if an appeal does not

present a substantial question. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       The District Court properly determined that judicial immunity bars Reynolds’

claims against Judge Manzi. “A judicial officer in the performance of his duties has

absolute immunity from suit and will not be liable for his judicial acts.” Azubuko v.

Royal, 443 F.3d 302, 303 (3d Cir. 2006). Although Reynolds complains that Judge

Manzi “harass[ed] him with false charges,” this allegation is insufficient to overcome

judicial immunity. See Capogrosso v. Supreme Court of N.J., 588 F.3d 180, 184 (3d Cir.

2009) (per curiam) (holding that judicial immunity extends to judicial officers, even if

their actions were ‘“in error, w[ere] done maliciously, or w[ere] in excess of [their]



                                              2
authority,’” unless the officers acted in clear absence of all jurisdiction (quoting

Azubuko, 443 F.3d at 303)).

       Because Judge Manzi is entitled to absolute judicial immunity from Reynolds’

claims, this appeal does not present a substantial question.1 Accordingly, we will grant

Judge Manzi’s motion and summarily affirm the District Court’s judgment. See 3d Cir.

LAR 27.4; 3d Cir. I.O.P. 10.6.




1
 In light of this holding, we need not address the District Court’s alternative
determination that the Rooker-Feldman doctrine bars Reynolds’ claims.
                                              3